DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed June 7, 2022.  Claims 1, 14-15, 17, 20, 22, 24, 27 and 29 have been amended.  Claims 11-30 are pending and have been examined.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15, 20 and 27, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 14, 20 and 27 recite the subject matter “wherein said displaying displays the optical information on the display apparatus that is of interest to at least 60% of the users based on the multiplicity of interest profiles.”  The specification does not provide support for how the function is performed.  The specification states that in “provision may be made for the optical information to be displayed if there is a correspondence of 60% between the multiplicity of interest profiles and the optical information” [0023].  This does not describe how it is determined that the optical information is of interest to at least 60% of the users of the multiplicity of interest profiles, in order to display the optical information.  The claims do not satisfy the written description requirement if sufficient description of how the claimed function is to be performed are not disclosed by the specification, including how to program the disclosed computer to perform the claimed function. See MPEP 2161.01.
In claim 15 the limitation “wherein the statistical algorithm of the electronic computing device determines whether the content of the optical information has a correspondence of at least 60% with the interest profile in said determining” is not supported by the specification.  The specification states that in “the optical information is displayed only when a threshold value is exceeded during evaluation by the statistical algorithm. For example, provision may be made for the interest profile to have to have a correspondence of at least 60% with the content of the optical information, such that the optical information is displayed” [0024].  This does not describe how it is determined that content of the optical information has a correspondence of at least 60% with the interest profile.  The claim does not satisfy the written description requirement if sufficient description of how the claimed function is to be performed are not disclosed by the specification, including how to program the disclosed computer to perform the claimed function. See MPEP 2161.01.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 11-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 11-30 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below: 
	Representative claim 11 is directed towards a method which is a statutory category of invention.
	Although, claim 11 is directed toward a statutory category of invention, the claim is however, directed toward an abstract idea.  The limitations that set forth this abstract idea recite: displaying an item of optical information on the display apparatus; determining content of the optical information by a statistical algorithm by the display apparatus by virtue of communication with the display apparatus belonging to the user; creating, an interest profile of the user characterizing the user, based on the user;  and transmitting the interest profile, so that the determining of the optical information is based on the interest profile of the user prior to the displaying on the display apparatus.  These limitations entail commercial interactions including, advertising, marketing or sales activities or behaviors; business relations, and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to the mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of executed by an electronic computing device of, using a mobile terminal; by the mobile terminal, use of the mobile terminal by; to the electronic computing device, which are recited at a high level of generality and are the mere use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea via a computing device is not a practical application of the abstract idea.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations generically referring to a computing device and a mobile terminal, which do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the additional elements amounts to no more than merely applying the exception using generic computer components, executing basic functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	A review of dependent claims 12-23, likewise, do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 24-30 suffer from substantially the same deficiencies as outlined with respect to claims 11-23 and are also rejected accordingly.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 16-19, 21-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over High (US Publication 2017/0132663) in view of Wang (US Publication 2017/0330034).
A.	In regards to Claims 11 and 24, High teaches a method and system operating a display system of a motor vehicle, the display system including a display apparatus arranged on an outer side of the motor vehicle viewable by a user outside the motor vehicle, comprising:
	displaying an item of optical information on the display apparatus; High [0009: providing mobile content display comprises a display device on an exterior of a motored vehicle]; 
	determining content of the optical information by an electronic computing device of the display apparatus by virtue of communication with the display apparatus using a mobile terminal belonging to the user; High [0021: determine what content to display to the user based on the information in the user profile; 0026: the user device storing a user profile for mobile content];
	creating, by the mobile terminal, an interest profile of the user characterizing the user, based on use of the mobile terminal by the user; High [0021: a user may manually request to couple to the mobile billboard system using the mobile app; one or more user profiles may be stored on the memory. A user profile may store the user's account information, preference, demographic information, shopping history and the like t];
	and transmitting the interest profile to the electronic computing device, so that the determining of the optical information is based on the interest profile of the user prior to the displaying on the display apparatus. High [0030: user profile may be retrieved from the user device and/or a central server using a user device identifier. The display device select content that may be of interest to the user based on the user profile].
	High does not specifically disclose, determining content of the optical information by a statistical algorithm executed by an electronic computing device.  This is disclosed by Wang [0036: content items are ranked by content ranking module using a variety of ranking algorithms or ranking models; content item is selected based on the rankings].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of High with the teachings from Wang with the motivation to provide local content rendering operations into virtual reality content that can be presented on one or more display devices of a vehicle in a virtual reality manner, where the vehicle windows may be configured as virtual windows, replaced by display devices shaped or curved into the ordinary shapes of actual vehicle windows.  Wang[0023].
B.	In regards to Claims 12 and 25, High discloses, further comprising: 
	comparing the content of the optical information with the interest profile using the electronic computing device; High [0030: user's purchase history and/or preference indicates that she is particularly interested in non-fiction books, the system may select a non-fiction publication advertisement to display];
	and hiding the optical information on the display apparatus when the interest profile does not correspond to the optical content.  High [0033: If the user device leaves the proximate area of the display device, the system may decouple from the user device and cease to display content].
C.	In regards to Claims 13 and 26, High discloses, wherein said displaying displays an item of neutral optical information independent of the interest profile when no correspondence is found by the comparing.  High [0012: system may detect that the user has left the proximate area of the truck and the displayed content may return to a default content such as generic advertising].
D.	In regards to Claims 16, 21 and 28, High does not specifically disclose, wherein said determining of the optical information is further based on an occupant of the motor vehicle inside the motor vehicle.  This is disclosed by Wang [0015: content may be identified and rendered based on vehicles passenger's information].  The motivation being the same as stated in claim 11.
E.	In regards to Claim 17, 22 and 29, High does not specifically disclose, further comprising making a determination when the optical information is matches at least one interest profile of at least one user in a predetermined environment relative to the motor vehicle, High [0026: user device may be selected from the detected devices based on a first-come-first-served basis as long as the user device is within a predetermined distance threshold from the display device and/or vehicle];
	and wherein said displaying is performed only when the determination is made.  High [0026: system only authenticates a user device if the user device is both in proximity of the display device and has registered for the mobile content program; 0027: when a mobile billboard system is communicatively coupled to a user device, the information received from the user device is used to determine the displayed content]
F.	In regards to Claims 18, 23 and 30, High discloses, further comprising receiving a position of the user detected by a position detection device in the mobile terminal, and wherein said making of the determination is based on the position of the user in deciding whether the user is in the predetermined environment.  High [0025: server provides the mobile billboard system with a list of user device(s) having a global positioning system (GPS) coordinate in proximity of the display device system; 0026: mobile billboard system may determine whether the user device is located in a position that faces the display device (e.g. behind the truck for a display on the back surface of the vehicle) based on the user device's GPS data prior to authenticating with the user device].
G.	In regards to Claim 19, High discloses, wherein the mobile terminal is one of a smartphone and a smartwatch.  High [0021: user device may be a smartphone].

Claims 14-15, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over High (US Publication 2017/0132663) in view of Wang (US Publication 2017/0330034) in further view of Tengler (US Publication 2012/0054028).
A.	In regards to Claims 14, 20 and 27, High discloses, wherein said transmitting transmits a multiplicity of interest profiles of a multiplicity of users, within view of the display apparatus, from respective mobile terminals belonging to the users to the electronic computing device, High [0012: vehicle's onboard system may pick up signals or transmissions from users based on detecting a proximity of users based upon their global positing system (GPS) or Bluetooth strength]; 
	and wherein said displaying displays the optical information on the display apparatus based on the multiplicity of interest profiles.  High [0010: displayed content may be different on each side of the vehicle based on the expected audience on that side];
	High does not specifically disclose, optical information on the display apparatus that is of interest to at least 60% of the users.  This is disclosed by Tengler [0063: if a majority (e.g., more than 50%) of the users traveling along a particular road segment selected a hotel as a desired point of interest, the service center may forward hotels as a desired point of interest to the marketing agency. The marketing agency may use this information to determine the type of advertisement(s) that should be displayed on the medium].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of High with the teachings from Tengler with the motivation to provide targeted advertising so that one or more of the occupants of a vehicle are apprised of goods/services that he/she/they may be interested in purchasing.  Tengler [0046].
B.	In regards to Claim 15, High discloses the determining, but does not specifically disclose, wherein the statistical algorithm of the electronic computing device determines whether the content of the optical information has a correspondence of at least 60% with the interest profile.  This is disclosed by Tengler [0063: if a majority (e.g., more than 50%) of the users traveling along a particular road segment selected a hotel as a desired point of interest, and a minority (e.g., less than 50%) of the users selected a multitude of other points of interest, the service center may forward hotels as a desired point of interest to the marketing agency. The marketing agency use this information to determine the type of advertisements that should be displayed on the medium; service center also use the information to communicate other statistically correlated advertisements].  The motivation being the same as stated in claim 14.




Response to Applicant’s Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive.
A.	In regards to the 35 U.S.C. § 101 rejection Applicant argues that the claims integrate the abstract idea into a practical application by operating a display system “based on application of a statistical algorithm to the interest profile of the user.”  The Examiner respectfully disagrees.  Making a determination by applying a statistical algorithm is in and of itself an abstract idea grouped under Mathematical Concepts because it entails mathematical formulas, equations and/or calculations.  Nonetheless, the recitation is also a part of the abstract idea Certain Methods of Organizing Human Activity as it encompasses the commercial interactions aspect of the grouping as well.
	Applicant also contends that the claims integrate the abstract idea into a practical application because when a threshold of 60% of the users based on the multiplicity of interest profiles cannot be met, the display may not be in operation and therefore, the present invention can reduce electrical energy use.”  The Examiner respectfully disagrees.  This is tangential to the invention and at most insignificant extra-solution activity because it imposes a nominal limit to the claim.  See MPEP 2106.05(g).  This reduction of electrical energy is akin to saying if the light is turned off while using the computer electricity can be reduced.  Merely stating a result without some technical support is not sufficient.  Therefore, based on the foregoing, the 101 rejection is maintained.
B.	Applicant's arguments regarding the 35 U.S.C. §§ 102 and 103 rejections are moot in light of the new grounds of rejection due to Applicant’s amendments of independent claims 11 and 24.



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571) 272-9987. The Examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).